United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 98-3183
                                 ___________

Lee Autry Robinson,                      *
                                         *
                     Appellant,          *
                                         *
       v.                                *
                                         *
State of Missouri; Department of         *
Mental Health of the State of Missouri; *
Central Kansas City Mental Health,       *
hereafter referred to as CKMHS;          * Appeal from the United States
Western Missouri Mental Health Center, * District Court for the Western
hereafter referred to as WMMHC;          * District of Missouri.
Marsha Kirk, Executive Director,         *
CKMHS; Alan Leake, Director of           *        [UNPUBLISHED]
Programs; Carol Polo, Director of        *
Relapse Prevention Program (hereafter *
referred to as RPP); Karlos Kalu,        *
Coordinator of RPP; Linda Stewart,       *
Investigator; Tiffany Crabtree, Social   *
Worker 5C, WMMHC; Doris Doe,             *
Charge Nurse, (Day Shift),               *
                                         *
                     Appellees.          *
                                    ___________

                         Submitted: July 29, 1999
                             Filed: August 13, 1999
                                ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________
PER CURIAM.

       After Central Kansas City Mental Health Services terminated Lee Autry
Robinson’s employment as a substance abuse counselor, Robinson brought this action
against the various defendants, alleging his discharge violated the Americans with
Disabilities Act, 42 U.S.C. §§ 12101-12213 (1994 & Supp. III 1997); the Family
Medical Leave Act, 29 U.S.C. §§ 2601-2654 (1994 & Supp. III 1997); and Robinson’s
constitutional rights to equal protection and due process. The district court granted the
defendants’ motion for summary judgment, and Robinson appeals. Having carefully
reviewed the record and the parties’ briefs, we conclude an extended discussion is not
warranted and affirm for the reasons set out in the district court’s opinion. See 8th Cir.
R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-